THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   Neal Beckman, Employee, Respondent,

   v.

   Sysco Columbia, LLC, Employer, and Gallagher Bassett
   Services, Inc., Carrier, Petitioners.

   Appellate Case No. 2014-001691



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                 Appeal from the Appellate Panel 

        South Carolina Workers' Compensation Commission 



                      Opinion No. 27590 

        Heard November 3, 2015 – Filed November 18, 2015 



    DEPUBLISH THE OPINION OF THE COURT OF

      APPEALS AND DISMISS CERTIORARI AS 

          IMPROVIDENTLY GRANTED 



   Kathryn Fiehrer Walton, of Wood Law Group, L.L.C., of
   Charleston, for Petitioners.

   Frederick W. Riesen, Jr., of Riesen Law Firm, L.L.P., of
   N. Charleston, and Stephen Benjamin Samuels, of 

   Samuels Law Firm, L.L.C., of Columbia, both for 

   Respondent. 

      PER CURIAM: We granted the petition for a writ of certiorari to review
the Court of Appeals' decision in Beckman v. Sysco Columbia, L.L.C., 408 S.C.
501, 759 S.E.2d 750 (Ct. App. 2014). We first direct the Court of Appeals to
depublish its opinion and assign the matter an unpublished opinion number. The
above opinion shall no longer have any precedential effect. Next, we dismiss as
improvidently granted the writ of certiorari.

      Accordingly, we

      DEPUBLISH THE OPINION OF THE COURT OF APPEALS AND
      DISMISS CERTIORARI AS IMPROVIDENTLY GRANTED.

      TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
      concur.